alleged that the chain and pendant were among the items stolen, he did
                not clarify at the plea canvass or in the written plea agreement that he
                was not pleading guilty to taking the chain and pendant, and he agreed to
                make full restitution as ordered by the court, we conclude the district
                court did not err by ordering Carpenter to pay restitution for the chain
                and pendant.
                             Carpenter also claims that the restitution amount of $8,500 is
                not supported by sufficient evidence. Carpenter asserts that the victim's
                testimony, alone, was insufficient to establish the value of the chain and
                pendant because the victim's opinion regarding value was based on his
                Internet search for the price of gold.
                            Restitution is a sentencing determination that this court will
                generally not disturb unless it rests upon impalpable or highly suspect
                evidence. Martinez v. State, 115 Nev. 9, 12-13, 974 P.2d 133, 135 (1999).
                A district court must rely on reliable and accurate information in
                calculating a restitution award.    Id. at 13, 974 P.2d 135. "An owner of
                property may testify to its value, at least so long as the owner has
                personal knowledge, or the ability to provide expert proof, of value."
                Stephans v. State, 127 Nev. „ 262 P.3d 727, 731 (2011) (internal
                citation omitted).
                            At the restitution hearing, the victim requested restitution in
                the amount of $8,500 and testified that the missing chain was 22 carat
                gold, weighed 65 grams, and was valued at $6,500 and the missing
                pendant was 24 carat gold and weighed 35 grams. The victim testified
                that neither item had been appraised and he established the value of the
                chain and pendant based on the weight of each item and by looking up the
                price of gold on the Internet. He further testified that he was familiar

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                with the price of gold and the value of his jewelry because in his culture
                people keep jewelry to give to a daughter and daughter-in-law as a dowry.
                Although Carpenter argued that the victim's valuation of his jewelry was
                not reliable because of inconsistencies in the valuations assigned by the
                victim, the district court found that the victim's testimony regarding the
                value of his jewelry was credible and reliable.
                            Although the victim relied on the Internet to assist him in
                valuing his missing jewelry, given the victim's knowledge of the jewelry,
                including its approximate weight, the record does not support Carpenter's
                assertion that the victim relied solely on an outside source to establish the
                value of his jewelry. Further, contrary to Carpenter's assertion on appeal,
                the Division of Parole and Probation's estimate of what they would be
                seeking as restitution and the amount paid to the victim from his
                insurance company did not establish the value of the missing jewelry.
                Given the district court's credibility determination, we conclude that the
                district court relied on reasonably reliable and accurate evidence when
                setting restitution and we affirm the award of restitution. Therefore, we
                            ORDER the amended /judgment of conviction AFFIRMED.




                                         Gibbons


                                           ,J.
                Douglas                                    Saitta

                cc: Hon. Patrick Flanagan, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3